United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1787
                                   ___________

Joseph McDowell,                      *
                                      *
           Appellant,                 * Appeal from the United States
                                      * District Court for the
     v.                               * Eastern District of Missouri.
                                      *
Ann Brown, Chairperson, United States * [UNPUBLISHED]
Consumer Product Safety Commission, *
                                      *
           Appellee.                  *
                                ___________

                          Submitted: March 7, 2003
                              Filed: March 13, 2003
                                   ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

      Joseph McDowell appeals from the district court’s1 adverse grant of summary
judgment in his action against the United States Consumer Product Safety
Commission alleging race discrimination and retaliation for participating in the Equal
Employment Opportunity process. Having reviewed de novo the record and carefully
considered the parties’ briefs, we agree with the district court’s bases for granting

      1
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
summary judgment. See Whitley v. Peer Review Sys., Inc., 221 F.3d 1053, 1055 (8th
Cir. 2000) (standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-